Citation Nr: 1533404	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1952 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that his right ear hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It has been indicated that the threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran seeks service connection for right ear hearing loss due to exposure to loud noise he experienced during active service.  Specifically, the Veteran has asserted that his hearing loss was due to military noise exposure while working as an Air Force Civil Engineer.  He has reported noise from field generators, F-4 Phantoms, medium sized bombers, bulldozers, cranes and shovels without use of hearing protection.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

Service treatment records show that an audiological clinical examination at the time of enlistment was not taken.  An audiological examination dated in October 1966 reflects pure tone thresholds in the Veteran's right ear as 10, 5, 0, 0 and 0 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The Veteran's January 1978 separation examination revealed pure tone thresholds in the Veteran's right ear as 10, 5, 0, 5 and 25 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively. 

A VA examination dated in August 1978 reflects that the Veteran reported suffering from some hearing loss. 

A private audiological examination dated in August 1998 shows that the Veteran's pure tone thresholds in his right ear were 35, 30, 30, 45, and 75 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  It was noted that the Veteran had mild sloping to severe sensorineural hearing loss.  

The Veteran was afforded a VA audiological examination in December 1998.  The Veteran reported hearing loss since the 1960's following noise exposure from machinery.  Pure tone thresholds in the Veteran's right ear were measured as 15, 20, 20, 35, and 70 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  

A January 1999 VA audiological examination shows that the Veteran's pure tone thresholds in his right ear were 20, 20, 15, 25 and 75 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The Veteran was diagnosed with mild to severe high frequency sensorineural hearing loss.  

The Veteran was afforded a VA examination in June 2010.  He reported military noise exposure to machinery noise as a construction engineer.  Post military noise exposure was denied.  Pure tone thresholds in the Veteran's right ear were measured as 25, 35, 55, 75 and 70 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Mild to severe sensorineural hearing loss was diagnosed.  The examiner opined that the Veteran's right ear hearing loss was not caused by or a result of acoustic trauma during service.  The examiner noted that the Veteran may have been exposed to high noise levels during service; however , the examiner reported that the Veteran's audiological examinations during service showed normal auditory thresholds with the exception of one examination in 1975.  It was also noted that the Veteran had normal auditory thresholds at separation and that there were no complaints of right ear hearing loss during service.  

A February 2010 private audiological examination report shows that the Veteran reported that his hearing loss was worse in a noisy environment or with background noise.  

The Veteran was afforded a VA audiological examination in April 2014.  He noted no recreational post service noise exposure.  His pure tone thresholds in the Veteran's right ear were measured as 40, 40, 50, 75 and 85 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz.  Sensorineural hearing loss was found. 

Pursuant to the Board's remand, the Veteran was afforded another VA audiological examination in May 2015.  The Veteran's pure tone thresholds in the Veteran's right ear were measured as 40, 45, 50, 75 and 80 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz.  The examiner noted that the Veteran's claims file was reviewed.  The examiner reported that the results from the Veteran's 1966 and 1978 in-service audiological examinations showed that the Veteran's hearing shifted by 6 decibels between the two examinations which suggested that the Veteran's hearing was not significantly damaged by military noise.  The examiner stated that a shift of 10 decibels or more in the 2000 Hertz to the 4000 Hertz range must occur to be considered significant.  

The examiner also noted that since a standard threshold shift did not occur for the right ear when comparing the evaluations, it was less likely as not that the Veteran's hearing was significantly damaged by military noise.  The examiner reported that the Institute of Medicine (2005) concluded that based on current knowledge of cochlear physiology, there was insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.  The examiner also noted that there was not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss could develop years after military noise exposure.  The available anatomical and physiologic evidence suggested that delayed post exposure noise induced hearing loss was not likely.  If hearing was normal on discharge and there was no permanent significant threshold shift greater than normal progression and test re-test variability during military service, then there was no basis on which to conclude that a current hearing loss was casually related to military service, including noise exposure.  The examiner opined that there no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss. 

A current hearing loss disability has been established based on the private and VA examination reports of record.  See 38 C.F.R. § 3.385.  The Board finds the Veteran experienced exposure to loud noise during service as this is consistent with his military occupational specialty as a pavement and construction equipment foreman.  The only question remaining then is whether the evidence establishes a causal connection between the current disability and in-service noise exposure.

In this case, the evidence sufficiently establishes a nexus between the Veteran's current right ear hearing loss and his in-service exposure to loud noise.  The Veteran was afforded an examination two months after separation from service, in June 1978, in which the Veteran reported hearing loss.  Despite the apparently negative nexus opinions expressed by the VA examiners in the June 2010 and May 2015 examination reports, the preponderance of the evidence shows that the Veteran's right ear hearing loss had its onset during his period of active duty service, regardless of whether it met the regulatory requirements for hearing loss disability for VA purposes at the time of service separation or whether there was a "standard threshold shift" which occurred when comparing the in-service audiological evaluations.

While it is beyond the Board's competence to determine whether there was a significant threshold shift between the 1966 audiological examination and the audiological examination for separation from service, these audiograms which were reviewed by the May 2015 examiner, show a shift in pure tone thresholds, especially at the 4000 Hertz range.  As noted by the examiner, when a shift of 10 decibels or more in the 2000 Hertz to the 4000 Hertz range occurs, it is considered significant.  

In addition, the Veteran has competently and credibly reported that he suffers from hearing loss due to noise exposure of loud machinery which has persisted since service.  The Veteran's statements establish a continuity of difficulty with his hearing.  The Veteran has stated that he cannot comprehend what others say to him and must watch when people are speaking to correctly understand what is being said.  Yet, the basis for the June 2010 and May 2015 VA examiners' conclusions do not account for the Veteran's competent and credible accounts of hearing loss, to include onset and recurrence since separation.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, service connection is already in effect for left ear hearing loss, which has a similar history to it.

For these reasons, and in resolving reasonable doubt in the Veteran's favor, service connection is warranted for right ear hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


